              Case 3:21-cv-01644-MMC Document 72 Filed 05/27/21 Page 1 of 4




 1    PATRICK J. CAROME (pro hac vice)             PATRICK K. SWEETEN (pro hac vice)
      patrick.carome@wilmerhale.com                patrick.sweeten@oag.texas.gov
 2    ARI HOLTZBLATT (pro hac vice)                WILLIAM T. THOMPSON (pro hac vice)
      ari.holtzblatt@wilmerhale.com                will.thompson@oag.texas.gov
 3
      WILMER CUTLER PICKERING                      RYAN D. WALTERS (pro hac vice)
 4      HALE AND DORR LLP                          ryan.walters@oag.texas.gov
      1875 Pennsylvania Avenue, NW                 OFFICE OF THE ATTORNEY GENERAL
 5    Washington, D.C. 20006                         OF TEXAS
      Telephone: (202) 663-6000                    P. O. Box 12548 (MC-009)
 6    Facsimile: (202) 663-6363                    Austin, TX 78711-2548
 7                                                 Telephone: (512) 463-4139
      PETER G. NEIMAN (pro hac vice)               Fax: (512) 457-4410
 8    peter.neiman@wilmerhale.com
      250 Greenwich St., 45 Floor
 9    New York, New York 10007                     Attorneys for Defendant
      Telephone: (212) 295-6487                    KEN PAXTON
10    Facsimile: (202) 663-6363
11    MARK D. FLANAGAN
12    CA Bar No. 130303
      mark.flanagan@wilmerhale.com
13    2600 El Camino Real #400
      Palo Alto, California 94306
14    Telephone: (650) 858-6047
15    Facsimile: (650) 858-6100

16    Attorneys for Plaintiff
      TWITTER, INC.
17
                                  UNITED STATES DISTRICT COURT
18                              NORTHERN DISTRICT OF CALIFORNIA
19

20   TWITTER, INC.,
                            Plaintiff,                Case No. 3:21-cv-01644-MMC
21
                                                      ORDER APPROVING
22          v.
                                                      CIVIL LOCAL RULE 6-2 JOINT
23   KEN PAXTON,                                      STIPULATION REGARDING
     in his official capacity as Attorney             ACCELERATION OF BRIEFING
24   General of Texas,                                SCHEDULE FOR PLAINTIFF’S
                                                      MOTION FOR AN INJUNCTION
25                                                    PENDING APPEAL
                            Defendant.
26

27

28

     Case No. 3:21-cv-01644-MMC                      JOINT STIPULATION AND PROPOSED ORDER
                                               1
              Case 3:21-cv-01644-MMC Document 72 Filed 05/27/21 Page 2 of 4




 1           Pursuant to Civil Local Rules 6-2 and 7-12, the parties hereby jointly stipulate to an

 2   acceleration of the briefing schedule for Plaintiff Twitter, Inc.’s (“Twitter”) Motion for an

 3   Injunction Pending Appeal. The reasons for and terms of the stipulation are as follows.

 4          1. Twitter filed a Complaint (Dkt. 1) and Motion for a Temporary Restraining Order and

 5 Order to Show Cause Why a Preliminary Injunction Should Not Issue (“Preliminary Injunction

 6 Motion”) (Dkt. 5), asserting that Defendant Texas Attorney General Ken Paxton’s (“Defendant”)

 7 investigation into Twitter and related civil investigative demand constitute unlawful retaliation in

 8 violation of Twitter’s rights under the First Amendment of the United States Constitution.

 9          2. The parties previously submitted a stipulation outlining the terms of a standstill agreement

10 on March 10, 2021. Pursuant to that stipulation, this Court ordered on March 11, 2021 (Dkt. 18)

11 that Defendant shall not seek to enforce the civil investigative demand issued to Twitter in its

12 putative investigation of Twitter’s potential violations of sections 17.46 (a) and (b) of the Texas

13 Deceptive Trade Practices Act—Consumer Protection Act, relating to the subjects of the civil

14 investigative demand issued on January 13, 2021, or file an enforcement lawsuit against Twitter

15 regarding those subjects, until at least seven days after this Court’s resolution of Twitter’s Motion

16 for a Preliminary Injunction, or May 7, 2021, whichever occurred first.

17           3. On March 29, 2021, Defendant filed a Motion to Dismiss (Dkt. 37) and a Response to

18   Twitter’s Motion for a Preliminary Injunction (Dkt. 38).

19           4. The parties submitted a second stipulation outlining the terms of a continued standstill

20   agreement on May 7, 2021. Pursuant to that stipulation, this Court ordered on May 7, 2021 (Dkt.

21   63) that Defendant shall not seek to enforce the civil investigative demand issued to Twitter in its

22   investigation of Twitter’s potential violations of sections 17.46 (a) and (b) of the Texas Deceptive

23   Trade Practices Act—Consumer Protection Act, relating to the subjects of the civil investigative

24   demand issued on January 13, 2021, or file an enforcement lawsuit against Twitter regarding those

25   subjects, before this Court’s issuance of a ruling denying Twitter’s Preliminary Injunction Motion,

26   or granting Defendant’s Motion to Dismiss, or May 21, 2021, whichever occurred first.

27

28

     Case No. 3:21-cv-01644-MMC                             JOINT STIPULATION AND PROPOSED ORDER
                                                       2
              Case 3:21-cv-01644-MMC Document 72 Filed 05/27/21 Page 3 of 4




 1           5. On May 11, 2021, this Court issued an order granting Defendant’s Motion to Dismiss

 2   (Dkt. 64) and a judgment in this case (Dkt. 65) (“Order and Judgment”).

 3           6. On May 14, 2021, Twitter filed a Notice of Appeal to the Ninth Circuit Court of Appeals

 4   (Dkt. 66).

 5           7. After entry of the Order and Judgment, the parties engaged in discussions relating to a

 6   further extension of the standstill during either the pendency of Twitter’s pending appeal or at least

 7   during the pendency of applications by Twitter to this Court and/or the Ninth Circuit for an

 8   injunction pending appeal. Those discussions ended on May 26, 2021, when Defendant advised

 9   Twitter that it would not agree to any standstill agreement.

10           8. On May 27, 2021, Twitter filed a Motion for an Injunction Pending Appeal in this Court

11   (Dkt. 70). Should this Court deny Twitter’s motion, Twitter intends to file a Motion for an

12   Injunction Pending Appeal in the Ninth Circuit.

13           9. Given the absence of any agreed standstill, Twitter seeks prompt resolution of its Motion

14   for an Injunction Pending Appeal.

15           10. Accordingly, the parties have agreed to an accelerated briefing schedule, whereby

16   Defendant’s Opposition to the Motion for an Injunction Pending Appeal shall be filed by June 2,

17   2021, and Twitter agrees to forgo filing a reply brief in support of its Motion for an Injunction

18   Pending Appeal.

19           11. If the Court believes that oral argument on Twitter’s Motion for an Injunction Pending

20   Appeal would be helpful, the parties request that such oral argument be held as soon as possible.

21   The parties agree to dispense with oral argument if it would hinder the Court’s ability to decide this

22   motion on an expedited basis.

23           12. The Texas Attorney General continues to object to subject matter jurisdiction, personal

24   jurisdiction, and venue in this Court, and reserves all other defenses to Plaintiff’s Complaint.

25   Plaintiff likewise continues to reserve all arguments it has relating to subject matter jurisdiction,

26   personal jurisdiction, and venue in this Court, as well as all matters relating to the merits of its claim

27   for relief and entitlement to preliminary and permanent injunctive relief and declarative relief.

28

     Case No. 3:21-cv-01644-MMC                                JOINT STIPULATION AND PROPOSED ORDER
                                                        3
              Case 3:21-cv-01644-MMC Document 72 Filed 05/27/21 Page 4 of 4




 1         13. This order complies with Civil Local Rule 6-1(b) as it does not affect a hearing or

 2 proceeding on the Court’s calendar scheduled for a date within the next 14 days.

 3

 4          Pursuant to Civil Local Rule 7-12, Plaintiff and Defendant hereby request that the Court
 5   approve and so-order this stipulation.
 6

 7   PURSUANT TO STIPULATION, IT IS SO ORDERED. Specifically, the parties'
     proposed accelerated briefing schedule is hereby APPROVED, and, unless the parties
 8
     are otherwise advised, the Court will take the matter under submission as of June 2,
 9   2021.

10           May 27, 2021
     Dated: ______________________
11

12
                                                 By:
                                                 B y:: Hon.
                                                       Hoon. Maxine Chesney
13                                               UNIT IT
                                                 UNITEDTED STATES DISTRICT JUDGE
                                                                            JUDG
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 3:21-cv-01644-MMC                          JOINT STIPULATION AND PROPOSED ORDER
                                                    4
